Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENT
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/08/2021 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Rejoinder
Claims 1-17 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 18, 19 and 21, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 04/06/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Maryanne Trevisan on 11/01/2021.  Claims 1-8, 12-14, 17, 18 and 21 are allowed.

A clean copy of Claims 1-8, 12-14, 17, 18 and 21 are as shown below:

A multiplexed editing regulatory assay (MERA) construct comprising:
one or more copies of a defective gRNA expression construct wherein each defective gRNA expression construct comprises:
a dummy gRNA that is not homologous to a eukaryotic genome, and is unable to target a Cas nuclease to the genome for a double strand break, 
a guide hairpin sequence,
a native regulatory region which will be targeted using CRISPR/Cas endonuclease; and 
an operably linked promoter.

2. 	The MERA construct of claim 1, wherein the eukaryotic genome is a human genome.

3. 	The MERA construct of claim 1, wherein the gRNA is 19-21 nucleotides in length.

4. 	The MERA construct of claim 1, wherein the guide hairpin sequence is about 40 nucleotides in length and once transcribed can be bound to a CRISPR/Cas nuclease.

5. 	A host cell comprising the MERA construct of claim 1.

6.	The host cell of claim 5, wherein a single defective gRNA expression construct is integrated into the host cell genome.

7. 	The host cell of claim 5, wherein 2-10 defective gRNA expression constructs are integrated into the host cell genome.

8.  	A population of host cells of claim 5.

9-11.  		Canceled.   

12. 	The host cell of claim 5, further comprising a CRISPR/Cas nuclease and/or a coding sequence for the CRISPR/Cas nuclease.

13. 	The host cell of claim 5, further comprising Cas9 nuclease.

14. 	The host cell of claim 12 or 13, further comprising a library of exogenous gRNA homology fragments spanning across the targeted native regulatory region, optionally wherein the gRNA homology fragment further comprises a coding sequence for a reporter protein or a reporter fusion protein.

15-16. 	Canceled.

17. 	A population of cells of claim 14, wherein each cell has integrated into its genome one or more functional gRNA expression construct at the dummy guide locus.

18. 	The population of cells of claim 17, wherein the genomic integration is in a virus-independent manner.

19-20. 	Canceled.

21. 	A method comprising: 

a library of exogenous gRNA homology fragments spanning across the targeted native regulatory region, wherein the gRNA homology fragment further comprises a coding sequence for a reporter protein or a reporter fusion protein, and 
(2) allowing a single exogenous gRNA homology fragment to homologously recombine with the dummy gRNA construct in the presence of a CRISPR/Cas nuclease to form a functional guide RNA construct, wherein the host cell comprises a reporter gene coding sequence integrated into its genome.

22.-26. 	Canceled.

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance.  While Doudna et al. (US Patent Application Publication No. 2014/0068797 A1, see IDS) teach a sgRNA used in CRISPRi wherein said sgRNA comprises a DNA-targeting segment, i.e., 20-nucleotide complementary region for specific DNA binding, which is homologous to the target gene of a host cell (see Fig. 1, and para[0750]), the Examiner has found no teaching or suggestion in the prior art directed to a multiplexed editing regulatory assay (MERA) construct comprising:  one or more copies of a defective gRNA expression construct wherein each defective gRNA expression construct comprises: a dummy gRNA that is not homologous to a eukaryotic genome, and is unable to target a Cas nuclease to the genome for a double strand break, a guide hairpin sequence, a native regulatory region which will be targeted using CRISPR/Cas endonuclease; and an operably linked promoter (italicized for added emphasis).  Therefore, the claimed invention is novel and unobvious over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE W LEE whose telephone number is (571)272-9949.  The examiner can normally be reached between 9:00 to 5:30 on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on (571)272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner, Art Unit 1656

/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656